Citation Nr: 0724988	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-23 997	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted the veteran's claim of entitlement 
to service connection for PTSD with a 50 percent rating 
effective the date of receipt of the veteran's claim in 
August 2004.  The veteran's disagreement with the 50 percent 
rating led to this appeal.  In a decision dated in 
March 2007, the Board granted an initial evaluation 
of 70 percent for the veteran's PTSD, but that decision has 
been vacated by a separate Board decision.  

Although this decision dismisses the veteran's appeal as to 
entitlement to an initial rating in excess of 50 percent for 
PTSD, this dismissal does not preclude the filing of a 
derivative claim, such as an accrued benefits claim, by a 
survivor of the veteran.  


FINDINGS OF FACT

1.  The veteran served on active duty from March 1943 to 
September 1945.  

2.  On July 19, 2007, the Board received notice from Seattle 
RO that the veteran died in May 2006.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran, who was the appellant in this 
case, died during the pendency of the appeal.  As a matter of 
law, appellants' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).  

Although the Board entered a decision in this appeal in 
March 2007, that decision has been vacated in a separate 
decision.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


